FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS ALFREDO ANDRADE-                          No. 11-73252
POCASANGRE,
                                                 Agency No. A029-255-476
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Carlos Alfredo Andrade-Pocasangre, a native of Guatemala and dual citizen

of Guatemala and El Salvador, petitions for review of the Board of Immigration

Appeals’ (“BIA”) denial of his motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In denying Andrade-Pocasangre’s second motion to reopen as untimely and

number-barred, the BIA found that Andrade-Pocasangre failed to establish

membership in a particular social group and failed to establish changed

circumstances arising in his country of nationality or in the country to which

removal has been ordered. When the BIA issued its decision in this case it did not

have the benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d
1081 (9th Cir. 2013) (en banc) (recognizing that witnesses who testify against gang

members may constitute a particular social group), Cordoba v. Holder, 726 F.3d
1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or

the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and

Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). In addition, the BIA did not

have the benefit of this court’s decision in Chandra v. Holder, 751 F.3d 1034 (9th

Cir. 2014) (holding that the BIA was required to consider changed country

conditions as they related to a change in petitioner’s personal circumstances).

Thus, we remand Andrade-Pocasangre’s motion to reopen for the agency to

determine the effect, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this conclusion, we do not reach Andrade-

Pocasangre’s remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.

                                          2                                       11-73252